DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “wherein the control unit reads a maximum ammonia adsorption amount Ad for the electrically-heated metal honeycomb and the SCR catalyst at a predetermined set temperature Tg °C from the storage unit, and calculates a urea amount equivalent to 30 to 100% of the maximum ammonia adsorption amount Ad as the injection amount In, and the ammonia has been adsorbed in advance onto the metal honeycomb and the SCR catalyst at the time of cold start when the exhaust gas temperature is lower than 150°C.”.
The closest prior art of record is Yamashita et al. (US 2015/0184567). Yamashita et al. discloses an SCR catalytic device with an electrically heat catalyst and ammonia loading control. (See Yamashita et al., Abstract). However, Yamashita fails to teach or fairly suggest, alone or in combination, “wherein the control unit reads a maximum ammonia adsorption amount Ad for the electrically-heated metal honeycomb and the SCR catalyst at a predetermined set temperature Tg °C from the storage unit, and calculates a urea amount equivalent to 30 to 100% of the maximum ammonia adsorption amount Ad as the injection amount In, and the ammonia has been adsorbed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746